Citation Nr: 1141379	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-25 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck/cervical spine disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1954 to February 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2003 RO decision that denied the Veteran's claims for service connection for residuals of back and neck injuries, stomach and sinus conditions alleged to be due to a bacterial infection, flat feet, and a respiratory condition purportedly due to asbestos exposure. 

As support for these claims, the Veteran testified at a videoconference hearing in December 2009 before the undersigned Veterans Law Judge of the Board. Thereafter, in January 2010, the Board denied the claims for service connection for stomach and sinus disorders.  Whereas the Board remanded the remaining claims to the RO, via the Appeals Management Center (AMC), for further development and consideration.  The AMC issued a decision in January 2011, on remand, granting the claim for service connection for flat feet, i.e., pes planus, and assigning a 50 percent rating for this disability retroactively effective from March 21, 2003.  Since the Veteran did not, in response, file a notice of disagreement (NOD) concerning this rating or effective date, this claim also is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  

In a more recent July 2011 decision, the Board denied the claim for service connection for a respiratory disorder, claimed as due to asbestos exposure, but once again remanded these remaining claims for service connection for low back and neck/cervical spine disabilities for a VA medical opinion to assist in determining whether these disabilities are related to the Veteran's military service.  Since, however, the VA examiner did not provide the level of response required, the Board unfortunately must again remand these claims to the RO via the AMC in Washington, DC.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The additional issue of entitlement to service connection for a heart disorder, which the Veteran also is alleging is due to asbestos exposure, has been raised by the record but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  It therefore would be potentially prejudicial to the Veteran for the Board to consider this additional claim in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, therefore, as it previously did in July 2011, is instead referring this additional claim to the RO for all necessary development and consideration. 

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


REMAND

The Veteran contends that he injured his back and neck during basic training when he fell off a training wall after being hit by a strong gust of wind during a storm.  He was allegedly hospitalized for about five weeks.

Although, when previously remanding these claims in January 2010 and July 2011, the Board indicated his service treatment records (STRs) were unavailable, presumably destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository, so while in the government's possession, another longitudinal review of his claims file reveals there is at least one STR on file, specifically, the report of his February 1956 military separation examination.  The report of that physical examination given in anticipation of his discharge from service, which occurred later that same month, indicates his neck and spine were clinically normal.  His other STRs remain unaccounted for, however, making it more difficult for him to prove he sustained the injuries in question during service.


Thus, as the Board also previously explained when remanding these claims in January 2010 and July 2011, a VA medical nexus opinion is especially needed in this circumstance to assist in determining whether these claimed disabilities are related or attributable to his military service.  Following and as a result of those prior remands, he was provided a VA examination in April 2010 to answer this determinative question of causation (with additional comment provided in a May 2011 addendum report and in a second addendum opinion obtained from the same VA examiner in August 2011).  But even this most recent report is still inadequate for rating purposes.  38 C.F.R. § 4.2.

As the Board previously has explained, the evidence available for consideration confirms the Veteran has disabilities affecting the lumbar and cervical segments of his spine.  Notably, X-rays taken in March 2003 revealed degenerative changes in these segments.  Magnetic resonance imaging (MRI) scans in August 2009 confirmed there is degenerative joint disease (DJD, i.e., arthritis) of the lumbar and cervical spine.

The determinative issue, therefore, is whether these degenerative changes are the result of the type of trauma during service alleged or, instead, the result of factors unrelated to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In an October 2004 statement, Dr. W.D. indicated the etiology of the Veteran's back and neck disorders dates back to his period of military service.  Dr. W.D. reasoned that X-rays were consistent with an old injury of 40 years' duration.  This opinion thus supports the claims; however, it is problematic in that Dr. W.D. did not analyze, consider or otherwise account for the significance of intercurrent injuries the Veteran also had sustained to his lower back since service in 1988 and to his neck and back even more recently, in December 2003, while working for the U.S. Postal Service.  Thus, the Board noted in its prior remands that this medical opinion did not provide a sufficient basis for granting the claims, but that it was nonetheless sufficient to trigger VA's duty to assist the Veteran with his claims by obtaining a medical nexus opinion as to whether these disorders are related to his alleged injury in service.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (2006).  The Board's remands were to determine whether this is an as likely as not proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The Board also directed that, because the Veteran is competent to report the onset of back and neck pain in service - as this requires only personal knowledge, not medical expertise - the examiner needed to specifically address the Veteran's report of his low back and neck disabilities having first manifested during his military service in determining whether any current low back or cervical spine disability was incurred in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Board explained that this consideration is especially necessary in this particular case because the Veteran's STRs are unavailable - except, as mentioned, for the report of his separation examination.


Although the Veteran subsequently had this requested examination in April 2010, and even though there are addendum opinions in May and August 2011, the VA examiner still has not answered the Board's question regarding causation.  In fact, no opinion concerning the etiology or date of onset of the Veteran's back and cervical spine disorders was mentioned in the April 2010 examination report.  Indeed, this was the reason the claims file (C-file) was returned to the examiner for this requested opinion.  Then, in his May 2011 addendum report, he merely provided the following opinion:  "It is at least as likely as not that the Veteran's current diagnosis, DJD [degenerative joint disease], of the lumbar spine and cervical spines cannot be determined from a physical examination of an injury sustained in the service in 1954-56.  Medical records were destroyed in the 1973 fire in St. Louis."  The following rationale was then cited, "medical examination, medical knowledge and medical records."  In other words, this examiner indicated that he could not render an opinion as to whether the Veteran's back and cervical spine disorders are related to service without resorting to mere speculation. 

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

And it was primarily for these reasons and because of this looming uncertainty regarding the etiology of these claimed disorders that the AMC continued to deny these claims on remand in the May 2011 SSOC.

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection. The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 


An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

So, here, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 


Pursuant to the Board's July 2011 remand, yet another request was made to the April 2010 VA examiner to try and obtain this necessary medical nexus opinion.  He responded in August 2011 that the "Veterans [sic] current diagnoses of DJD of the lumbar and cervical spines cannot be trace [sic] to an injury in basic training in 1954, because there are no records of treatment of the C spine and L spine until 2003."  This VA examiner concluded by merely stating, "C-file was reviewed[,] no change in opinion."  The Court has explained that, it is not mere review of the C-file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

And in violation of the Board's remand directives, this VA examiner still has not commented on the Veteran's claim that his low back and neck disabilities first manifested during his military service in determining whether any current low back or cervical spine disability was incurred in service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand).  In this specific regard, this VA examiner seemingly is citing the absence of any indication of treatment between the time of the alleged injuries during service, in 1954, and 2003, as the primary reason he is unable to comment on this determinative issue of etiology.  One must bear in mind, however, that it is "continuity of symptoms," not continuous "treatment" for them, which is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, the Board cannot determine that lay evidence, such as that proffered by the Veteran regarding his claimed injuries in service, lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Although, having said that, it is permissible for the Board to have expectation that there be some objective indication of the claimed in injury in service when, as here, it is not alleged to have occurred in combat - keeping in mind the Veteran says his injuries occurred during basic training.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  But even so, there remains the fact that most of his STRs are unavailable, with the exception of his separation examination, meaning he cannot in any event provide this documentation of relevant injuries in service by way of his STRs.  
At most, then, this VA examiner could only cite the absence of any intervening treatment as one of the reasons for disassociating any current lumbar or cervical spine disability from the alleged injuries in service, not the sole or only reason.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Negative evidence, meaning actual evidence that weighs against a party, must not be equated with the absence of substantive evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Ultimately, the Board must consider all the evidence relevant to these claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of an intervening evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In an October 2011 written brief, the Veteran's representative requested that another medical opinion be obtained from a different VA examiner.  In light of the repeated difficulties the Board has encountered in obtaining the required medical opinion from the April 2010 examiner, the Board concurs.  Another VA medical opinion is required that is responsive to the Board's remand directives.  See Stegall, supra.


Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the claims file to a different VA examiner for the needed medical nexus opinion concerning the etiology of the disabilities currently affecting the Veteran's neck and low back (cervical and lumbar spine).  If this new examiner determines a physical examination is necessary to provide this requested medical opinion, then have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

Based on review of the claims file, including a complete copy of this remand, the Board's prior remands, the October 2004 letter from W.S.D., M.D., and the report of the Veteran's February 1956 separation examination (which is the only STR currently available), this newly designated examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's cervical and lumbar spine disabilities, including especially the arthritis affecting these segments of his spine, are related to his military service - and particularly to the type of injuries he alleges to have sustained during his basic training, as opposed to, for example, the additional intercurrent injuries he has sustained since service to his lower back in 1988 and to his neck and back even more recently, in December 2003, while working for the U.S. Postal Service.

Because the Veteran is competent to report the onset of back and neck pain in service - as this requires only personal knowledge, not medical expertise - the examiner must specifically address the Veteran's report of his low back and neck disabilities having first manifested during his military service (so prior to these additional post-service injuries) in determining whether his back and cervical spine disabilities were incurred in service.  Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This consideration is especially necessary in this particular case since most of the Veteran's STRs are unavailable, with the exception, as mentioned, of the report of his February 1956 separation examination.  

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

2.  Then readjudicate these claims for service connection for low back and cervical spine disabilities in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



